         Case 1:20-mc-00010-PDW Document 5 Filed 01/25/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NORTH DAKOTA

In the Matter of Richard P. Liebowitz,
A Member of the Bar of the
United States District Court                                       Case No. 1:20-mc-010
For the District of North Dakota

                                     SUSPENSION ORDER

       On December 15, 2020, the Court ordered that Richard P. Liebowitz show cause why he

should not be suspended from practice for a period to coincide with the suspension, pending the

outcome of disciplinary proceedings, ordered by the United States District Court for the Southern

District of New York. See Doc. No. 1. On January 14, 2021, Leibowitz filed an affidavit consenting

to the suspension. See Doc. No. 4.

       IT IS ORDERED that, pursuant to D.N.D. Gen. R. 1.3(H)(3), Richard P. Liebowitz is

suspended from practice pending the outcome of disciplinary proceedings pending in the United

States District Court for the Southern District of New York. Liebowitz is directed to promptly

advise this Court of the outcome of the pending disciplinary proceedings.

       Dated this 25th day of January, 2021.


                                                     /s/ Peter D. Welte
                                                    Peter D. Welte, Chief Judge
                                                    United States District Court
